Citation Nr: 0617294	
Decision Date: 06/14/06    Archive Date: 06/26/06

DOCKET NO.  03-32 976	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to a higher initial rating for demyelinating 
neuropathy, right upper extremity, currently evaluated as 20 
percent disabling.

2.  Entitlement to a higher initial rating for demyelinating 
neuropathy, right lower extremity, currently evaluated as 20 
percent disabling.

3.  Entitlement to a higher initial rating for degenerative 
joint and disc disease, lumbar spine, currently evaluated as 
10 percent disabling. 


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Mark Vichich, Associate Counsel


INTRODUCTION

The veteran had active service from October 1978 to October 
1981 and from December 1981 to October 2001.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a January 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claims, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.  

2.  The competent medical evidence shows that the veteran's 
demyelinating neuropathy of the right upper extremity 
manifests sensory disturbances characterized by decreased 
sensation to light touch and pinprick with no evidence of 
significantly decreased motor function.

3.  The competent medical evidence shows that the veteran's 
demyelinating neuropathy of the right lower extremity 
manifests sensory disturbances characterized by decreased 
sensation to light touch and pinprick, hyperactive reflexes, 
and diminished strength, but without evidence of muscular 
atrophy.  

4.  Under the old schedule for rating spine disabilities, the 
evidence shows that the veteran's low back disability is 
productive of slight, but not moderate, limitation of motion.

5.  Under the amended schedule for rating spine disabilities, 
the medical evidence shows that the veteran's low back 
disability is productive of forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; a combined range of motion of the 
thoracolumbar spine greater than 120 degrees; and no muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis.   

6.  The medical evidence of record does not show that the 
veteran has invertebral disc syndrome marked by recurrent 
attacks or incapacitating episodes.


CONCLUSIONS OF LAW

1.  The schedular criteria for a higher initial rating for 
service-connected demyelinating neuropathy of the right upper 
extremity, currently evaluated as 20 percent disabling, have 
not been met or approximated.  38 U.S.C.A. §§ 1155, 5103, 
5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.124a, Diagnostic Codes 8599-8513 (2005).  

2.  The schedular criteria for a higher initial rating of 40 
percent for service-connected demyelinating neuropathy of the 
right lower extremity have been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.159, 
4.1-4.14, 4.27, 4.124a, Diagnostic Codes 8599-8520 (2005).  

3.  The schedular criteria for a higher initial rating for 
service-connected degenerative joint and disc disease, lumbar 
spine, currently evaluated as 10 percent disabling, have not 
been met or approximated under either the old or amended 
schedule for rating spine disabilities.  38 U.S.C.A. §§ 1155, 
5103, 5103A, (West 2002 & Supp. 2005); 38 C.F.R. § 4.71a, 
Diagnostic Code 5293 (2002); 38 C.F.R. §§ 3.159, 4.1-4.14, 
4.27, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5243 (2005).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) (VCAA) redefines the obligations 
of VA with respect to the duty to assist and includes an 
enhanced duty to notify a claimant as to the information and 
medical or lay evidence necessary to substantiate a claim for 
VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 
2005); 38 C.F.R. § 3.159 (2005).  VA is required to provide 
the claimant with notice of what information or evidence is 
to be provided by the Secretary and what information or 
evidence is to be provided by the claimant with respect to 
the information and evidence necessary to substantiate the 
claim for VA benefits.  Quartuccio v. Principi, 16 Vet. App. 
183, 187 (2002).  VA is also required to request that the 
claimant provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b) (2005).  

The Board finds that any deficiencies in VA's duty to notify 
resulted in no prejudice and that it has no further duty to 
notify under the VCAA.  In correspondence dated in March 
2004, the RO advised the veteran of what the evidence must 
show to warrant an increased evaluation of his service 
connected compensation benefits.  The RO advised the veteran 
of VA's duties under the VCAA and the delegation of 
responsibility between VA and the veteran in procuring the 
evidence relevant to the claims, including which portion of 
the information and evidence necessary to substantiate the 
claims was to be provided by the veteran and which portion VA 
would attempt to obtain on behalf of the veteran.  
Quartuccio, 16 Vet. App. at 187.  

The Board acknowledges that the notice contained no specific 
request for the veteran to provide any evidence in the 
veteran's possession that pertained to the claims or 
something to the effect that the veteran give VA everything 
he had that pertained to his claims.  38 C.F.R. § 3.159(b)(1) 
(2005).  A complying notice, however, need not necessarily 
use the exact language of the regulation so long as that 
notice properly conveys to a claimant the essence of the 
regulation.  
  
The RO requested from the veteran names and addresses of VA 
Medical Centers (VAMC) and private treatment facilities where 
the veteran received treatment for his service connected 
disabilities.  The RO also notified the veteran that he may 
submit his own statement describing the severity of his 
service connected disabilities.  The RO then explained that 
it was the veteran's responsibility to ensure that the RO 
received all requested records not in the possession of a 
federal department or agency.  A generalized request for any 
other evidence pertaining to the claims would have been 
superfluous and unlikely to lead to the submission of 
additional pertinent evidence.  Therefore, it can be 
concluded, based on the particular facts and circumstances of 
the case, that the omission of the request for "any evidence 
in the claimant's possession that pertains to the claims" in 
the notice did not harm the veteran, and it would be legally 
proper to render a decision despite this omission.  

During the course of this appeal, the United States Court of 
Appeals for Veterans Claims (Court) handed down Pelegrini v. 
Principi, 18 Vet. App. 112 (2004) (Pelegrini II).  In 
Pelegrini II, the Court reaffirmed that the enhanced duty to 
notify provisions under the VCAA should be met prior to an 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on the claim.  In the instant appeal, the Board 
finds that any defect with respect to the timing of the VCAA 
notice requirement was harmless error.  While the notice 
provided to the veteran in March 2004 was not given prior to 
either the January 2002 or February 2004 rating decisions, 
the case was reconsidered by a Decision Review Officer in 
December 2005 and a Supplemental Statement of the Case (SSOC) 
was provided to the veteran.  The veteran has been provided 
every opportunity to submit evidence and argument in support 
of his claims and to respond to VA notices.  Therefore, 
notwithstanding Pelegrini II, to decide the claim would not 
be prejudicial error to the veteran. 

In Dingess/Hartman v. Nicholson, Nos. 01-1917 & 02-1506, the 
Court held that VCAA notice requirements of 38 U.S.C.A. § 
5103(a) (West 2002 & Supp. 2005) and 38 C.F.R. § 3.159(b) 
(2005) apply to all five elements of a "service connection" 
claim.  These five elements include (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Id.  
Thus, upon receipt of an application for a service connection 
claim, section 5103(a) and § 3.159(b) require VA to review 
the information and the evidence presented with the claim and 
to provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id.  This includes notice that an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.  

In the VCAA notice dated in March 2006, the RO notified the 
veteran of the effective date of the disability element.  In 
that notice, the RO also explained how it would determine the 
effective date of the disability.  The Board recognizes that 
the March 2006 notice came after the AOJ decision, but this 
delay resulted in no prejudice to the veteran.  See Bernard 
v. Brown, 4 Vet. App. 384, 394 (1993) (providing that where 
the Board addresses a question that has not been addressed by 
the agency of original jurisdiction, the Board must consider 
whether the veteran has been prejudiced thereby).  

The veteran filed his claim for service connected disability 
benefits before he was discharged from active duty in October 
2001, and the RO subsequently granted service connection 
effective November 1, 2001.  VA regulations provide that when 
a veteran files a benefits claim prior to discharge from 
active duty, the earliest effective date for compensation is 
the day following separation from active service.  38 C.F.R. 
§ 3.400(b)(2) (2005).  Thus, the veteran has not been 
prejudiced by the delay in notification regarding this 
element because service connection has already been 
established for the earliest date permissible by law.  Any 
changes to the initially assigned rating as the result of the 
Board's decision herein would be applied retroactively, 
effective on that date.  38 C.F.R. § 3.400(o)(1) (2005).  

The schedule for rating spine disabilities was amended in 
August 2003, effective September 26, 2003.  Amendment to Part 
4, Schedule for Rating Disabilities, 68 Fed. Reg. 51454-51458 
(August 27, 2003) (codified at 38 C.F.R. § 4.71a, Diagnostic 
Codes 5235, 5236, 5237, 5238, 5239, 5240, 5241, 5242, 5243 
(2005)).  Prior to that, the rating criteria for evaluating 
intervertebral disc syndrome were changed, effective 
September 23, 2002.  Amendment to Part 4, Schedule for Rating 
Disabilities, 67 Fed. Reg. 54345-54349 (August 22, 2002) 
(codified at 38 C.F.R. § 4.71a, Diagnostic Code 5293 (2003)).  
The new rating criteria for intervertebral disc syndrome were 
subsumed in the aforementioned amended rating schedule for 
spine disabilities.  When the regulations concerning 
entitlement to a higher rating are changed during the course 
of an appeal, the veteran is entitled to resolution of his or 
her claim under the criteria that are more to his or her 
advantage.  VAOPGCPREC 3-00.  The February 2004 SSOC shows 
that the RO considered both the old and new criteria in its 
decision.  The RO provided notice of the old and amended 
regulations for spine disabilities in the August 2005 SSOC.

The Board concludes that there is no outstanding duty to 
inform the veteran that any additional information or 
evidence is needed.  Quartuccio, 16 Vet. App. at 187.

In regard to VA's duty to assist, the RO afforded the veteran 
VA examinations in June 2001, August 2003, and August 2005.  
The RO has also obtained the veteran's service medical 
records.  The veteran has not made the RO or the Board aware 
of any other evidence relevant to his appeal and no further 
development is required to comply with the duty to assist the 
veteran in developing the facts pertinent to his claims.  
Accordingly, the Board will proceed with appellate review.

Procedural History and Evidence

In a January 2002 rating decision, the RO granted service 
connection for demyelinating neuropathy.  This disorder is 
not listed in the rating schedule, so the RO rated it 
analogous to multiple sclerosis and assigned a 30 percent 
rating under Diagnostic Codes 8099-8018.   The RO assigned an 
effective date of November 1, 2001, the day after the 
veteran's discharge from active duty.  Also in that rating 
decision, the RO granted service connection for degenerative 
joint and disc disease of the lumbar spine and assigned a 
noncompensable rating under Diagnostic Codes 5293-5292, 
effective November 1, 2001.

In a February 2004 rating decision, the RO granted separate 
ratings for the demyelinating neuropathy of both the upper 
and lower extremities.  The RO rated the veteran's 
demyelinating neuropathy of the right arm by analogy to 
incomplete paralysis of all radicular groups under Diagnostic 
Code 8513, and assigned a 20 percent rating under Diagnostic 
Codes 8599-8513.  The RO rated the veteran's demyelinating 
neuropathy of the right leg by analogy to incomplete 
paralysis of the sciatic nerve under Diagnostic Code 8520, 
and assigned a 20 percent rating under Diagnostic Codes 8599-
8520.  In that rating decision, the RO also granted a 10 
percent rating under Diagnostic Code 5293 for the veteran's 
degenerative joint and disc disease, lumbar spine.  
 
A report of an examination conducted by QTC Medical Services, 
dated in June 2001, showed that the veteran complained of 
numbness, lack of feeling, and a lack of control in his right 
leg and foot.  The veteran complained that he constantly 
dragged his right foot and that there were no relieving 
factors.  The examiner noted that electromyographs (EMGs) and 
nerve conduction tests have confirmed diagnoses of 
demyelinated neuropathy of the right leg, foot, and hand.

According to the report, the veteran also complained of pain, 
fatigue, lack of endurance, and stiffness in his back.  The 
veteran reported that x-rays confirmed fusion of L2-3.  The 
report also showed that the veteran complained of mild flare-
ups that occurred monthly, that were alleviated by sitting.

Upon conducting a neurological examination, the examiner 
noted that deep tendon reflexes of the biceps, triceps, 
knees, and ankles were all 2+ bilaterally.  There was sensory 
deficit to light touch and pinprick involving the right 
distal lateral thigh, extending distally over the pretibial 
area of the mid and lower leg.  The sensory deficit also 
involved the dorsum of the right foot to the dorsum of the 
toes.  Motor strength was within normal limits and there were 
no psychological abnormalities noted during examination.  
Examination of the pulses revealed decreased Dorsalis pedis 
and posterior tibial pulses on the right lower extremities as 
compared to the left.  

Upon examination of the musculoskeletal system, the examiner 
noted normal lumbar spine range of motion without pain, 
muscle spasm, or weakness.  Straight leg raising was negative 
left and right, and gait was normal.  The examiner reported 
that chest x-rays detected possible slight thoracic 
scoliosis.   

The examiner diagnosed demyelinating neuropathy with sensory 
deficit and severe degenerative joint disease and disc 
disease spurring of L4.

In an examination report dated in January 2003, private 
physician, Dr. A.B., stated that there was no evidence of 
fasciculations in the veteran's right lower extremity.  The 
physician noted that the veteran had difficulty hopping on 
his right foot but not the left.  Tone was increased in the 
right lower extremity.  The examiner's impression was that 
the veteran had upper motor neuron dysfunction raising the 
question of the involvement of the spinal cord.  Dr. A.B. 
recommended a magnetic resonance imaging (MRI) of the 
thoracic spine.

In a report from Mayview Medical Center Department of 
Imaging, dated in January 2003, Dr. C.N. interpreted the 
results of the veteran's MRI.  Dr. C.N. found no focal 
disease of the thoracic spine, but noted a nonspecific subtle 
focus of high T2 signal within the central portion of the 
spinal cord in the upper thoracic segment.  The thoracic 
spinal cord was otherwise normal and clinical correlation was 
needed in conjunction with these findings, Dr. C.N. said.

In a report dated in January 2003, Dr. A.B. interpreted 
electrophysiological testing results and noted normal results 
except for absent sensory latencies.  Dr. A.B. noted that 
motor examination showed decreased strength in the right 
hand, and a minimal difference between the proximal muscles 
in the upper extremities, the right side being not as strong 
as the left.  According to Dr. A.B., the results were 
suggestive of sensory peripheral neuropathy.  

In his Notice of Disagreement (NOD), dated in January 2003, 
the veteran stated that his demyelinating neuropathy had 
increased in severity because he had been experiencing 
increased occurrences of an inability to control or feel his 
right leg.  He also stated that his disability caused a motor 
vehicle accident because he was unable to feel the brake 
pedal.  The veteran also stated that since his last 
evaluation, there had been a noticeable strain in his lower 
back accompanied by a slight pain when he stood or sat for a 
prolonged time.  

A QTC examination report, dated in August 2003, indicated 
that the veteran complained of back pain at the area of L3 
with radiation of the right cerebrovascular area.  The 
veteran also complained of pain in the bottom of his foot and 
tightness of the right calf whenever he ran.  The veteran 
also reported weakness in his right hand, and that he is 
right handed.  The veteran reported similar symptoms 
reflected in the June 2001 examination report.  

Upon conducting a neurological examination, the examiner 
noted decreased sensation of the entire right upper and right 
lower extremities, decreased handgrip on the right side with 
mild motor drift, and decreased weakness, 4.5/5 on the right 
upper extremity.  The veteran also had mild weakness on the 
right side with decreased sensation of the entire right leg.  
The veteran's reflexes were 2+ in the left biceps and 
triceps, 1+ in the right biceps and triceps, 3+ in both 
knees, 3+ in the left ankle with 2-3 beat clonus, and 4+ in 
the right ankle with sustained clonus.  Peripheral pulses 
were 0 in the right dorsalis pedis, +2 in the femoral, +2 in 
the right posterior tibial, +2 in the left dorsalis pedis, 
and +1 in the left posterior tibial. 

The examiner concluded that the veteran's neuropathy was 
mainly of the right lower extremity, but that it existed to a 
lesser degree in the right upper extremity with sensory as 
well as motor changes.  

In his substantive appeal, dated in October 2003, the veteran 
stated that his neuropathy in the lower extremities had 
deteriorated such that he was unable to distinguish his feet.  
The veteran also stated that his back flare-ups occurred at 
work and that this may require him to seek other employment 
or terminate employment altogether.   

In an examination report, dated in April 2004, Dr. M.W. noted 
mild stiffness and ankle clonus in the right leg with 
proprioceptive deficit in the right foot with mild numbness 
below the knee.  The veteran also had diminished sensation of 
the lateral surface of the right leg between the knee and 
ankle.  The veteran was diffusely hyperreflexic, especially 
in the legs with sustained ankle clonus on right and 7 beat 
on left.    

In a report dated in May 2004, Dr. T.H. stated that an MRI 
revealed a Chiari I malformation and that there was an area 
of increased signal intensity on the T2-weighted images 
projected over the right aspect of the partially visualized 
proximal cervical cord.

A third QTC examination report, dated in August 2005, showed 
that the veteran complained of a muscle like discomfort in 
the right paralumbar area and a pain in the lower lumbar 
area.  The right paralumbar discomfort occasionally radiated 
to the buttocks.  These pains occurred when the veteran was 
at work, which required him to repeatedly bend and lift.  The 
pains occurred three to four times a day.  

The veteran reported that the numbness and tingling in his 
arm occurred at the right forearm distally to the fingers.  
In the leg, he had discomfort from his right hamstring to his 
foot.  He also reported burning in his hands and legs.  The 
veteran reported no paralysis.  The veteran stated that it 
felt as if something was pulling on the extensor tendons of 
his hands and that he has dropped things without knowing it.  
The veteran reported that he felt his condition had worsened.  

Upon conducting a musculoskeletal examination, the examiner 
detected that the range of motion in the thoracolumbar spine 
was as follows: flexion 70 degrees, extension 35 degrees, 
right lateral flexion 35 degrees, left lateral flexion 20 
degrees with pain, right rotation 45 degrees, left rotation 
30 degrees with pain.  Range of motion of the lumbar spine 
was limited by pain in the lower lumbar area and right 
paraspinal area.  The examiner noted that the veteran's gait 
and posture were normal.  The examiner detected no muscle 
spasms, tenderness, or ankylosis.  The veteran had no 
intervertebral disc syndrome according to the examiner. 

After conducting a neurological examination, the examiner 
reported reflexes of 2+ in the triceps, knees, ankles and 
left biceps, and 1+ in the right biceps.  Motor strength was 
normal except for a very mild weakness in the right toe gait, 
4.5/5.  There was no evidence of atrophy.  



Legal Criteria and Analysis

Disability ratings are determined by applying the criteria 
set forth in VA's Schedule for Rating Disabilities, which are 
based on the average impairment of earning capacity.  38 
U.S.C.A. § 1155 (West 2002 & Supp. 2005); 38 C.F.R. § 4.1 
(2005).  Individual disabilities are assigned separate 
diagnostic codes.  If two evaluations are potentially 
applicable, the higher evaluation will be assigned if the 
disability picture more nearly approximates the criteria 
required for that rating; otherwise the lower evaluation will 
be assigned.  38 C.F.R. § 4.7 (2005).  All benefit of the 
doubt will be resolved in the veteran's favor.  38 C.F.R. § 
4.3 (2005).

Disabilities due to neurological conditions are to be rated 
in proportion to the impairment of motor, sensory or mental 
function.  38 C.F.R. § 4.120 (2005).  Complete or partial 
loss of use of one or more extremities, speech disturbances, 
impairment of vision, disturbances of gait, tremors, etc., 
should be considered.  Id.  In rating peripheral nerve 
injuries and their residuals, attention should be given to 
the site and character of the injury, the relative impairment 
in motor function, trophic changes, or sensory disturbances.  
Id.  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in parts of the system, 
to perform the normal working movements of the body with 
normal excursion, strength, speed, coordination, and 
endurance.  38 C.F.R. § 4.40 (2005).  It is essential that 
the examination on which ratings are based adequately portray 
the anatomical damage, and the functional loss, with respect 
to all these elements.  Id.  The functional loss may be due 
to absence of part, or all, of the necessary bones, joints 
and muscles, or associated structures, or to deformity, 
adhesions, defective innervation, or other pathology, or it 
may be due to pain, supported by adequate pathology and 
evidenced by visible behavior of the claimant undertaking the 
motion.  Id.  Weakness is as important as limitation of 
motion, and a part which becomes painful on use must be 
regarded as seriously disabled.  Id.  Painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  38 
C.F.R. § 4.59 (2005).  The factors involved in evaluating and 
rating disabilities of the joints include weakness, 
fatigability, incoordination, restricted or excess movement 
of the joint, or pain on movement.  38 C.F.R. § 4.45 (2005).

In determining the degree of limitation of motion, the 
provisions of 38 C.F.R. §§ 4.10, 4.40, and 4.45 are for 
consideration.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

I.  Demyelinating neuropathy, right upper extremity 

As noted, the veteran's demyelinating neuropathy of the right 
arm is rated by analogy to incomplete paralysis of all 
radicular groups under Diagnostic Code 8513.  To warrant a 40 
percent rating, the incomplete paralysis must be moderate in 
the major upper extremity.  C.F.R. § 4.124a, Diagnostic Code 
8513 (2005).  The term "incomplete paralysis," with this 
and other peripheral nerve injuries, indicates a degree of 
lost or impaired function substantially less than the type 
picture for complete paralysis given with each nerve, whether 
due to varied level of the nerve lesion or to partial 
regeneration.  38 C.F.R. § 4.124a, Diagnostic Codes 8510-8513 
(2005).  When the involvement is wholly sensory, the rating 
should be for the mild, or at most, the moderate degree.  Id.  
The ratings for the peripheral nerves are for unilateral 
involvement; when bilateral, the ratings are combined with 
application of the bilateral factor.  Id.  

The veteran's subjective complaints are pain and burning, a 
tingling sensation, weakness, and numbness in his forearm to 
his hand.  The objective evidence of record shows that the 
veteran's right upper extremity is primarily productive of 
the following: decreased sensation to pinprick, mild 
decreased strength 4.5/5, and consistently diminished 
reflexes in the right biceps (+1/4).  The Board finds that 
the veteran's demyelinating neuropathy of the right upper 
extremity is manifested primarily by sensory disturbances 
with minimal impairment of motor function and no trophic 
changes.  Although the strength in the veteran's right arm is 
less than that in the left, Dr. A.B. considered the 
difference to be "minimal," and one QTC examiner determined 
right arm strength was 4.5/5.  The right biceps reflex was 
only somewhat diminished and the latest QTC examination 
report indicated that the right triceps reflex was normal.  
No examining physician noted muscular atrophy.  The Board 
thus finds that the veteran's right arm disability 
approximates mild incomplete paralysis and is correctly rated 
as 20 percent disabling.

II.  Demyelinating neuropathy, right lower extremity

As noted, the veteran's demyelinating neuropathy of the right 
lower leg is rated by analogy to incomplete paralysis of the 
sciatic nerve under Diagnostic Code 8520.  To warrant a 40 
percent rating, the incomplete paralysis of the sciatic nerve 
must be moderately severe.  38 C.F.R. § 4.124a, Diagnostic 
Code 8520 (2005).  A 60 percent rating is warranted by severe 
incomplete paralysis of the sciatic nerve with marked 
muscular atrophy.  Id.  

The Board finds the veteran's right leg disability to be 
manifested by sensory disturbances and more nearly 
approximates moderately severe incomplete paralysis.  The 
veteran's complaints of numbness, proprioception, lack of 
control in his right leg and foot, and occasional burning 
sensation in his leg, along with the objective evidence of 
sensory deficit from his thigh to his foot, indicate that the 
sensory disturbances are more than moderate.  The examiners 
determined there was evidence of only slightly decreased 
strength in the right leg and no evidence of atrophy, but 
noted hyperactive reflexes.  The symptoms presented warrant 
that the incomplete paralysis is greater than moderate.   

The Board does not find that the veteran's right leg 
disability approximates severe incomplete paralysis of the 
right nerve.  The medical evidence does not show that the 
right leg disability is manifested by any muscular atrophy.  
Accordingly, the Board finds that the veteran is entitled to 
an increased rating of 40 percent, but not higher, under 
Diagnostic Code 8520 for service-connected demyelinating 
neuropathy of the right leg. 

III.  Degenerative joint and disc disease, lumbar spine 

As previously noted, the veteran's service-connected lumbar 
spine disability is assigned a 10% rating under Diagnostic 
Code 5293, degenerative joint and disc disease, lumbar spine.  
The Board must evaluate the veteran's current disability in 
light of regulations in effect at the time of the original 
rating decision, as well as any amended regulations in effect 
at any time during the appeal.  VAOPGCPREC 3-00.  

Under the ratings schedule in effect prior to September 23, 
2002, a 20 percent rating is warranted for moderate 
intervertebral disc syndrome.  38 C.F.R. § 4.71a, Diagnostic 
Code 5293 (2002).  Moderate intervertebral disc syndrome is 
characterized by recurrent attacks.  Id.  Here, the record 
fails to show the veteran currently has invertebral disc 
syndrome.  Although the June 2001 and August 2003 QTC 
examination reports reflect that the veteran has degenerative 
disc disease, in the latest QTC examination report, dated in 
August 2005, the examiner specifically stated that the 
veteran did not have intervertebral disc syndrome.  

Moreover, the veteran's neurological symptoms have been 
associated with his demyelinating neuropathy and do not 
originate in the lumbar spine; they have already been 
accounted for in the separate ratings under Diagnostic Codes 
8513 and 8520.  None of the other symptoms shown warrant a 
finding that the veteran has moderate intervertebral disc 
syndrome under the old criteria.  The veteran is not entitled 
to a rating of 20 percent under the old Diagnostic Code 5293, 
38 C.F.R. § 4.71a, Diagnostic Code 5293 (2002).  

The Board is required to consider other diagnostic codes 
under the old schedule to determine whether the veteran is 
entitled to a rating in excess of 10 percent under any of 
them. 

Under the old criteria, a 20 percent rating is warranted for 
moderate limitation of motion of the lumbar spine.  38 C.F.R. 
§ 4.71a, Diagnostic Code 5292 (2002).  The word "moderate" 
in 38 C.F.R. § 4.71a, Diagnostic Code 5292 (2002), is not 
defined in the old regulations, but guidance can be obtained 
from the amended regulations.  The current definition of 
normal range of motion for the spine is based on medical 
guidelines in existence since 1984; therefore, the Board will 
apply the current ranges of motion to rating spine 
disabilities under the old criteria.  Normal flexion of the 
thoracolumbar spine is zero to 90 degrees, extension is zero 
to 30 degrees, left and right lateral flexion are zero to 30 
degrees, and left and right lateral rotation are zero to 30 
degrees.  38 C.F.R. § 4.71a, Note (2) (2005).  

Results from the veteran's last QTC examination, in August 
2005, show that forward flexion was limited to 70 degrees, 
left lateral flexion was limited to 20 degrees with pain, and 
left rotation limited to 30 degrees with pain.  The veteran's 
range of motion for the lumbar spine was otherwise normal, 
and in some circumstances better than normal.  According to 
the June 2001 QTC examiner, the veteran's range of motion was 
normal.  The Board finds that the limitations on range of 
motion are less than moderate and do not warrant a 20 percent 
rating.

As for other potentially applicable diagnostic codes of the 
old schedule, the medical evidence shows that there is no x-
ray evidence of residuals of a fracture of the vertebra 
attributable to the service connected low back disability.  
The medical evidence also shows that the veteran does not 
have ankylosis of the lumbar spine or muscle spasms in the 
back.  Thus, the veteran is precluded from an evaluation 
under Diagnostic Codes 5285, 5289, and 5295 of the old 
schedule.  38 C.F.R. § 4.71a, Diagnostic Codes 5285, 5289, 
and 5295 (2003).
   
The Board now considers the veteran's service connected low 
back disability under the criteria as amended in August 2003, 
effective September 26, 2003.  Under the new criteria, all 
disabilities of the thoracolumbar spine are to be rated under 
the General Rating Formula for Diseases and Injuries of the 
Spine.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5235-5243 
(2005).  Under that rating formula, a 20 percent rating is 
warranted if forward flexion of the thoracolumbar spine is 
greater than 30 degrees but not greater than 60 degrees; or 
if the combined range of motion of the thoracolumbar spine is 
not greater than 120 degrees; or if there is muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  Id.  These criteria are to be applied 
irrespective of whether there are any symptoms such as pain 
(whether or not it radiates), stiffness, or aching in the 
area of the spine affected by residuals of injury or disease.  
Id.  Under the amended schedule, any associated neurologic 
abnormalities, including, but not limited to bowel or bladder 
impairment, are to be evaluated separately under an 
appropriate diagnostic code.  38 C.F.R. § 4.71a, General 
Rating Formula, Note (1) (2005).        

Under the new criteria, intervertebral disc syndrome is to be 
evaluated under either the General Rating Formula or under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the 
higher evaluation when all disabilities are combined under § 
4.25.  38 C.F.R. 
§ 4.71a, General Rating Formula, Note (6) (2005).  Under the 
Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, a 20 percent rating is warranted for 
intervertebral disc syndrome with incapacitating episodes 
having a total duration of at least 2 weeks but less than 4 
weeks during the past 12 months.  38 C.F.R. § 4.71a, Formula 
for Rating Intervertebral Disc Syndrome (2005).  An 
incapacitating episode is a period of acute signs and 
symptoms due to invertebral disc syndrome that requires bed 
rest prescribed by a physician and treatment by a physician.  
38 C.F.R. § 4.71a, Formula for Rating Intervertebral Disc 
Syndrome, Note (1) (2005).    

At the August 2005 QTC examination, the veteran demonstrated 
70 degrees of forward flexion and 210 degrees of combined 
range of motion of the thoracolumbar spine.  Neither of those 
values warrant a rating of 20 percent under the General 
Rating Formula.  Likewise, the QTC examination reports were 
negative for any findings of muscle spasm or guarding severe 
enough to result in an abnormal gait, or abnormal spinal 
contour such as scoliosis, reversed lordosis, or abnormal 
kyphosis.  Finally, as noted earlier, the medical evidence 
does not indicate the presence of ankylosis.  Thus, with 
respect to the orthopaedic manifestations of the low back 
disability, the veteran is entitled to no more than a 10 
percent rating under the General Rating Formula.  

As for the Formula for Rating Intervertebral Disc Syndrome 
Based on Incapacitating Episodes, it would not be to the 
veteran's advantage for his disability to be evaluated there 
under.  There is no documented evidence that a physician 
prescribed bed rest for a certain duration of time at any 
time during the appeal period.  Thus, evaluation of the 
veteran's low back disability on the basis of the total 
duration of incapacitating episodes over the course of 12 
months would not be to his advantage.  

Thus, as between the old schedule for rating spine 
disabilities and the amended schedule for rating spine 
disabilities, the preponderance of the evidence is against 
assignment of a disability rating in excess of 40 percent.   

IV.	Conclusion

Lastly, the Board notes that there is no evidence of record 
that the veteran's service-connected disabilities cause 
marked interference with employment (i.e., beyond that 
already contemplated in the assigned evaluation), or 
necessitated any frequent period of hospitalization, such 
that application of the regular schedular standards is 
rendered impracticable.  The Board emphasizes that the 
percentage ratings assigned by the VA Schedule for Rating 
Disabilities represent the average impairment in earning 
capacity resulting from a service-connected disability.  38 
C.F.R. § 4.1 (2005).  In the instant case, to the extent that 
the veteran's service-connected disabilities interfere with 
his employability, the currently assigned ratings adequately 
contemplate such interference, and there is no evidentiary 
basis in the record for a higher rating on an extraschedular 
basis.  Hence, the Board is not required to remand this 
matter to the RO for the procedural actions outlined in 38 
C.F.R. § 3.321(b)(1) (2005) for assignment of an 
extraschedular evaluation.  Bagwell v. Brown, 9 Vet. App. 
337, 338-39 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 
(1996).


ORDER

A higher initial rating in excess of 20 percent for service-
connected demyelinating neuropathy, right upper extremity, is 
denied.

A higher intial rating of 40 percent for service-connected 
demyelinating neuropathy, right lower extremity, is granted, 
subject to the law and regulations controlling the award of 
monetary benefits.

A higher initial rating in excess of 10 percent for service-
connected demyelinating neuropathy, right lower extremity, is 
denied.


____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


